IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2650 Disciplinary Docket No. 3
                                            :
CHERI S. WILLIAMS ROBINSON                  :   Board File No. C2-19-253
                                            :
                                            :   (Supreme Court of New Jersey, D-9
                                            :   September Term 2018)
                                            :
                                            :   Attorney Registration No. 88507
                                            :
                                            :   (Montgomery County)


                                         ORDER

PER CURIAM
       AND NOW, this 8th day of November, 2019, having failed to respond to a Notice

and Order directing her to provide reasons against the imposition of reciprocal discipline,

Cheri S. Williams Robinson is suspended from the practice of law in the Commonwealth

of Pennsylvania for a period of one year. She shall comply with all the provisions of

Pa.R.D.E. 217.